Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application contains claims directed to the following patentably distinct species 
Specie I:   A light apparatus including a light source and a
  piercing connector, claims 1-8;
Specie II:  A light apparatus including a base, an LED, a 
  diffuser and a piercing connector, claims 9-14; 
  and
Specie II:  A light apparatus including a base, an LED, and 
  a diffuser, claims 15-20.
The species are independent or distinct because each specie contains different structural features that may exhibit different forces or effects or interactions and not required by the other specie(s). All of these species are distinct or independent as requiring distinct and different features and functions thereof without overlapping search due to divergent subject matter. This lack of overlapping searches documents the undue search burden if they were searched together. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is held generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics. The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art search applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Also, (a) the Specie I does not require the structure of the Specie II or III; or (b) the Specie II does not require the structure of the Specie I or III or (c) the Specie III does not require the structure of the Specie I or II.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

During a telephone conversation with Mr. Daniel Noblitt on 09/27/2022, a provisional election was made with traverse to prosecute the invention of Specie I, claims 1-8. Affirmation of this election must be made by applicant in replying to this Office action. 
The Examiner modifies the telephone election requirement and not restrict Species further with respect to a feature of a reflector. Claims 9-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention. An action on merits including claims 1-8 is as follows.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections. See MPEP § 2172.01.
As to claim 3, the omitted structural positive cooperative relationship is: pumpkin or pumpkin’s interior. 
In absence of essential structural positive relationship of the pumpkin or pumpkin’s interior, it remains uncertain as to how the pumpkin or pumpkin’s interior is structurally related to its associated element(s) and the claimed device. 
In absence of essential structural positive relationship of the pumpkin or pumpkin’s interior, it remains uncertain as to whether the pumpkin or pumpkin’s interior is structurally part of the claimed device.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Livesay et al (USPgPub 2016/0273720).
Livesay et al disclose applicant’s calimed light apparatus (at least Figs. 28, 36, 40, 49-51) including:
a light source (at least paras. 0139, 0140, 0163, 0303, elements 4826, 4902, 5002, 5112) and a piercing connector (para. 0305, element 4908).
As to claims 1, 7 and 8, Livesay et al disclose, at least at paras. 0139, 0140, 0163, 0303, that the light source of a size 1/4 inch x 1/2 inch x 1 to 2 mm thick emitting over 100 lumens to about 150 lumens (i.e. over 8 candelas to about 12.5 candelas since 1 candela equals 12 lumens).
As to claim 2, Livesay et al disclose the light apparatus further including a reflector attached to the light source (paras. 0025, 0029, 0031, 0309, elements 3224, 2801, 4564, etc.).
As to claim 3, since pumpkin is not a part of the claimed device, the limitation of pumpkin or pumpkin’s interior is not given a patentable weight.

Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 4, prior art of the record does not disclose applicant’s claimed light apparatus of claim 4, which includes all limitations of base claim 1, wherein the piercing connector includes at least one corkscrew.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Livesay et al, as applied to claim 1.
As to claims 5 and 6, Livesay et al do not disclose the light apparatus further including a diffuser and a base, as claimed by applicant.
However, the use of diffuser is old and well known, as evidenced by Livesay et al (at least at para. 0217), it would have been obvious to those skilled in the art to provide a diffuser and a base suitably for diffusing the emitted light from the light source.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHOK PATEL whose telephone number is (571)272-2456. The examiner can normally be reached on M-Th 10AM-3PM, 6PM-10PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarene can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/ASHOK PATEL/Primary Examiner, Art Unit 2879